departmentofthetreasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uil numbers and legend trustee a employer b plan c administrator d individual e financial_institution f financial_institution g financial_institution h administrator i amount amount amount amount4 amount amount amount amount dear this is in response to a request dated date as supplemented by correspondence dated april23 and date submitted by your authorized representative on your behalf concerning the characterization and tax consequences of certain proposed payments to a defined_contribution_plan the following facts and representations in support of your request have been submitted under penalties of perjury plan c is a profit sharing plan maintained by employer b for the benefit of its employees plan c was established effective date and is intended to be qualified under sec_401 a of the code the adoption_agreement for plan c provides that trustee a is the trustee of plan c and employer b is the plan_administrator for plan c trustee a is the sole_proprietor of employer b and a participant in plan c prior to date contributions to plan c consisted of discretionary employer contributions effective date plan c executed an adoption_agreement for a non-standardized prototype k profit sharing plan that had received an egtrra opinion letter from the internal_revenue_service service dated date effective date plan c also provided elective_deferrals and matching_contributions the assets of plan c are invested in a pooled investment account participants in plan c do not direct any investments from through late trustee a experienced knee and back problems and chronic pain trustee a had six surgeries in mid-2012 and late and was prescribed painkillers to help relieve the pain during this time trustee a gradually became addicted to the painkillers in employer b hired administrator d to administer plan c employer represents that administrator d through its principal individual e was responsible for allocating employer contributions to participant accounts as well as maintaining records for all transactions pertaining to plan c in the department of labor dol contacted trustee a regarding an investigation into fraudulent activity with respect to plan c and individual e the ensuing dol investigation revealed that individual e wrongfully diverted approximately amount from plan c during the period from date through date into her personal accounts and for her personal_use in addition the dol investigation revealed that from date through date individual e knowingly made false statements and concealed facts in violation of title i of the employee retirement income security act of erisa upon learning of the results of the dol investigation trustee a as trustee and named fiduciary for plan c took several steps to protect the interests of plan c participants and to recover the misappropriated plan assets trustee a filed a civil claim against financial institutions f g and h alleging that the financial institutions allowed the fraudulent deposits to individual e's personal accounts and corresponding debits from plan c accounts despite invalid endorsements employer and financial institutions f g and h entered into a settlement agreement pursuant to which trustee a recovered a total of amount for plan c trustee a also filed a claim under plan c's surety bond policy and secured a payment of amount federal criminal charges were brought against individual e as part of her plea agreement to settle the charges of theft or embezzlement from an employee_benefit_plan and for false statements and concealments in erisa documents individual e agreed to return amount to plan c trustee a represents that amount sec_2 and have been deposited into plan c's pooled investment account employer represents that although the dol could have pursued fiduciary breach actions against trustee a or employer and that it did bring charges against other unrelated employee_benefit_plan trustees from which individual e had misappropriated funds the dol has elected not to pursue fiduciary breach charges against trustee a or employer b employer states that the dol's decision is a result of employer b's agreement to restore any and all losses to plan c participants that could not be recovered from third parties employer informed plan c participants of its intention in an effort to forestall participant lawsuits against trustee a and employer for breach of fiduciary duties to plan c employer hired administrator i to administer plan c and to calculate the total losses to plan c as a result of individual e's actions net of the restorative payments already made to plan c amount sec_2 and administrator i determined that there were affected participants including trustee a although administrator i lacked the - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - information necessary to determine the losses for year sec_2002 and it calculated that the total principal loss to plan c from through equals amount administrator i calculated the lost earnings on amount determined through date as an amount equal to amount earnings were calculated based on plan c's actual earnings rate beginning with the year through date with the total estimated loss equal to amount trustee a represents that the information regarding the losses_incurred by plan c were conveyed to the united_states probation office in regard to individual e employer b proposes to make a restorative payment of amount to plan c to resolve any potential claims against employer b and trustee a employer b represents that amount when added to amount sec_2 and will restore plan c participant accounts to where they would have been had the misappropriations not occurred employer b represents that the restorative payments will be allocated to all affected participants including trustee a's account of the affected plan c participants as determined by employer b and as calculated independently by administrator i based on the preceding facts and representations your authorized representative has requested the following rulings on your behalf the restorative payments from third parties and employer b will not constitute employer contributions or amounts subject_to provisions of sec_404 sec_415 or sec_4972 of the internal_revenue_code code the restorative payments from third parties and employer b will not adversely affect the qualified status of the plan under sec_401 a of the code the restorative payments from third parties and employer b will not when made to plan c result in taxable_income to plan c participants the restorative payments from employer b will be deductible in full pursuant to sec_162 of the code as an ordinary and necessary business_expense with respect to ruling requests and sec_401 a of the code provides generally that the contributions or benefits provided under a qualified_plan may not discriminate in favor of highly compensated employees sec_402 of the code generally provides that any amount actually distributed to any distributee by an employees' trust described in sec_401 a which is exempt from tax under sec_501 a shall not be taxable to a participant until actually distributed to the participant sec_404 of the code generally provides that contributions paid_by an employer to or under a stock bonus pension profit-sharing or annuity plan if otherwise deductible are deductible under sec_404 subject_to the limitations under sec_404 sec_415 of the code provides in part that a_trust which is part of a pension profit-sharing or stock_bonus_plan shall not constitute a qualified_trust under sec_401 a if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitations of sec_415 sec_1 c -1 b i of the federal_income_tax regulations regulations provides that the term annual_additions includes employer contributions credited to the participant's account for the limitation_year sec_1_415_c_-1 b ii c of the regulations provides that a restorative payment that is allocated to a participant's account does not give rise to an annual_addition for any limitation_year it further provides that restorative payments are payments made to restore losses to a plan resulting from actions by a fiduciary for which there is reasonable risk of liability for breach of a fiduciary duty under title i of erisa or under other applicable federal or state law where plan participants who are similarly situated are treated similarly with respect to the payments generally payments to a defined_contribution_plan are restorative payments only if the payments are made in order to restore some or all of the plan's losses due to an action or a failure to act that creates a reasonable risk of liability for such a breach of fiduciary duty other than a breach of fiduciary duty arising from failure to remit contributions to the plan sec_4972 of the code imposes on an employer a ten percent excise_tax on the amount of the nondeductible_contributions made to any qualified_employer_plan including a plan qualified under sec_401 a sec_4972 of the code defines nondeductible_contributions as the excess if any of the amount contributed for the taxable_year by the employer to or under such plan over the amount allowable as a deduction under sec_404 for such contributions determined without regard to subsection e thereof and the amount determined under subsection c for the preceding year reduced by the sum of the portion of the amount so determined returned to the employer during the taxable_year and the portion of the amount so determined deductible under sec_404 for the taxable_year determined without regard to subsection e thereof - - - - - - - - - - - - - - - - - - - - - - - - - - - - - revrul_2002_45 2002_2_cb_116 rev_rul applies a facts_and_circumstances_test to determine whether a payment to a plan qualified under sec_401 a of the code is a restorative payment or a contribution to the plan under revrul_2002_45 payments made merely to replenish a participant's account in a defined_contribution_plan after investment losses are to be treated as contributions however payments that are made to restore some or all of the account's losses due to an action or failure to act that creates a reasonable risk of liability are restorative payments in addition in order to be a restorative payment the payment does not need to be the result of legal action it only needs to be made as a result of a reasonable determination that there is a reasonable risk of liability revrul_2002_45 also provides that the amount of a restorative payment cannot exceed the amount lost including appropriate adjustments for earnings a restorative payment is not taken into account under sec_410 sec_415 or401 k or m in addition a restorative payment is not subject_to the provisions of sec_404 or sec_4972 applying the reasoning of rev rut in this case employer b has made a reasonable determination that there was a reasonable risk of liability for breach of fiduciary duty as a result of the losses sustained by plan c through the fraudulent action of administrator d and individual e in addition the payments which employer b intends to make to plan c are designed to ensure that the affected plan c participants' accounts are restored further employer b has indicated that the dol conditioned its decision not to pursue fiduciary_liability claims against employer b or trustee a on the making of the restorative payments and that the dol had pursued claims against fiduciaries of other unrelated plans with funds misappropriated by individual e but for the promised restorative payments it is reasonably likely that either the dol or plan c participants would pursue fiduciary breach actions against employer b and trustee a based on the above it is reasonable to characterize this payment as a restorative payment rather than as a plan contribution or as an annual_addition employer b represents that the restorative payments will be allocated to all affected participants including trustee a's account according to the value of the accounts of the affected plan c participants as determined by employer b and as calculated independently by administrator i employer b proposes that all affected plan c participants including trustee a will be treated similarly and all plan c accounts will be restored based on the foregoing we conclude that the restorative payments pursuant to the proposed transaction will not constitute a contribution or other payment subject_to the provisions of either sec_404 or sec_4972 of the code will not adversely affect the qualified status of plan c pursuant to either sec_401 a or of the code and will not when made result in taxable_income to affected plan c participants or beneficiaries under sec_402 of the code however in no case will amount sec_2f l44002 paid in excess of the amount lost including appropriate adjustments to reflect lost earnings be considered restorative payments with respect to ruling_request sec_162 of the code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general the service views payments made in settlement of lawsuits or potential lawsuits as deductible if the acts that gave rise to the litigation or potential litigation were performed in the ordinary conduct of the taxpayer's business see - revrul_80_119 revrul_78_210 1978_1_cb_39 revrul_73_226 1973_1_cb_62 this view is consistent with a series of cases holding that payments to settle litigation or threatened litigation including for claims of fiduciary breach are ordinary and necessary business_expenses and therefore deductible if the threatened litigation arises out of the taxpayer's business and the corresponding payments are made to protect a taxpayer's business from the liability of a possible lawsuit added legal fees and damages to the taxpayer's business see 17_tc_675 acg 1952_1_cb_1 27_tc_464 acq 1966_2_cb_2 37_tc_845 acq 1962_2_cb_5 in this case administrator d was hired to perform certain ordinary and necessary administrative tasks for plan c which is sponsored by employer b for the benefit of its employees individual e acting as principal of administrator d misappropriated plan c assets during the course of performing these functions and the losses_incurred by plan c arose in the ordinary conduct of employer b's business employer b has represented that the proposed restorative payments will be made to forestall litigation that might potentially arise as a result of individual e's actions accordingly with respect to ruling_request four we conclude that the proposed restorative payments made by employer b would be ordinary and necessary business_expenses deductible under sec_162 of the code this ruling is based on the assumption that plan c otherwise meets the requirements of sec_401 a of the code and that its related trust is tax-exempt within the meaning of sec_501 a of the code no opinion is expressed as to the federal_income_tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to the taxpayer's authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
